Citation Nr: 9927329	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-07 654	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral 
degenerative joint disease of the knees, status post knee 
replacements.  



REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946 and from December 1949 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the RO.  



FINDING OF FACT

The veteran claim that he had developed degenerative joint 
disease requiring knee replacements due to injury in service 
is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for bilateral degenerative joint 
disease of the knees, status post knee replacements.  38 
U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant for VA benefits has the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

A well-grounded claim of service connection requires 
competent evidence of the following: i) current disability 
(through medical diagnosis); ii) incurrence or aggravation of 
a disease or injury in service (through lay or medical 
evidence) and; iii) a nexus between the inservice injury or 
disease and the current disability (through medical 
evidence).  Caluza v. Brown, 7 Vet. App. at 506.  Moreover, 
the truthfulness of evidence offered by the veteran and his 
representative is presumed in determining whether a claim is 
well grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the claims folder contains a statement from the 
veteran's private physician, Richard L. Worland, M.D., dated 
in May 1997, who opined that the veteran's bilateral knee 
replacement was the "end result" of his military service.  
In a January 1998 letter, Dr. Worland also stated that the 
veteran first injured his right knee in service in 1966 while 
playing softball.  Dr. Worland also stated that both knees 
"had gone downhill" since then and had developed such 
severe arthritis that simultaneous total knee replacements 
were required in 1994.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
Id.  The evidence currently before the Board includes 
evidence indicating that the veteran currently suffers from 
bilateral degenerative joint disease of the knees and an 
opinion from a private medical physician attributing the 
current condition to an inservice injury.  The veteran's 
claim therefore meets the requirements set forth by Caluza.  
Accordingly, the Board finds the veteran has submitted a 
well-grounded claim of service connection for bilateral 
degenerative joint disease of the knees, status post 
bilateral knee replacement.  



ORDER

As the veteran has submitted a well-grounded claim of service 
connection for bilateral degenerative joint disease of the 
knees, status post bilateral knee replacement, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

The veteran claims that he suffers from bilateral 
degenerative joint disease of the knees due to service.  

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a).  The duty to assist the 
veteran in obtaining and developing facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since the VA has a duty to assist the veteran, the RO should 
obtain any additional ongoing treatment records pertinent to 
this claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
In addition, the veteran should be afforded a VA examination 
to determine the etiology of his current bilateral knee 
condition.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for a knee 
condition since March 1994.  The RO 
should request the veteran to furnish 
signed authorizations for release of any 
private medical records, such as the 
records of Dr. Worland.  The RO should 
obtain all identified private medical 
records and any additional VA medical 
records that have not been previously 
secured and incorporate them into the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the etiology of the claimed 
bilateral knee disorders.  All indicated 
testing should be done in this regard.  
The claims folder should be made to the 
examiner for review in connection with 
his evaluations.  Detailed clinical 
findings should be recorded in this 
regard.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to the medical probability 
that any current bilateral knee 
disability is due to disease or injury in 
service, as claimed by the veteran.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, 
then he and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







